DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed January 25, 2021, with respect to Non-Final Rejection - 11/12/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 11/12/2020 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Kirsch on April 15, 2021.
Claim 1.(Currently Amended) A semiconductor module comprising: a terminal case made of a resin for housing a semiconductor chip; and a cooling portion including a refrigerant circulating portion through which a refrigerant flows, and a joining portion surrounding the refrigerant circulating portion, the refrigerant circulating portion being arranged below the terminal case, and the cooling portion being arranged directly or indirectly in close contact with the terminal case at the joining portion, wherein the terminal case is provided above the joining portion, and has a side wall provided so as to surround the semiconductor chip when seen in a top view, and a temperature sensor in the side wall.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant art, Kusaka et al. (US 20040042172 A1; Ku) discloses a laptop which incorporates materials within a sidewall which change color in response to a change in temperature outside the refrigerant circulating portion. However, Ku is silent on a temperature sensor which senses a temperature of the refrigerant in the refrigerant circulating portion located in a sidewall of the device housing. The art is replete with sensors detecting refrigerant temperatures. The art is silent on sensing a refrigerant temperature within a circulating portion having the claimed configuration.
	Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a temperature sensor that senses a temperature of the refrigerant in the refrigerant 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816